Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 12 July 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                             12 July 1783
                        
                        In Consequence of Powers in me vested for that purpose, I do hereby authorize and desire you to proceed, with
                            such dispatch as you shall find convenient, into Canada, and there concert with Genl Haldimand, or the British Commander
                            in Cheif, in that Province, upon all such measures as shall be found necessary for receiving possession of the posts now
                            under his Command within the Teritory ceded to the United States, and at present occupied by the Troops of his Britannic
                            Majesty—and from which, his 2d Majestys Troops are to be withdrawn agreeably to the 7th Article of the provisional Treaty
                            between his 2d Majesty and the United States of America.
                        In accomplishing this negociation, you will obtain, if possible, from General Haldimand, his Assurances
                            & Orders for the immediate possession, by the United States, of the posts in question, or at least a Cession of
                            them at an early day—But if this cannot be done, you will endeavour to procure from him, positive & definitive
                            Assurances, that he will as soon as possible, give Information of the Time which shall be fixed on for the Evacuation of
                            those posts; and that the Troops of his Britannic Majesty shall not be withdrawn therefrom, until sufficient previous
                            notice shall be given of that Event; that the Troops of the United States may be ready to occupy the fortresses, the
                            moment they shall be abandoned by those of his Britannic Majesty.
                        You will propose to General Haldimand an Exchange of such Artillery and Stores, now in the posts, as you
                            shall judge proper, & which you may think will be beneficial to the United States—agreeing with the British
                            Commander in Cheif, that an equal Number of Cannon, and an equal quantity & kind of Stores, as he shall consent to
                            exchange, shall be replaced to his B. Majesty, by the United States, at such time & place, as shall be fixed on by
                            you for the purpose.
                        Having formed your arrangements with General Haldimand, you will be pleased to proceed, in such manner as you
                            shall find best, to visit the several posts on the Frontier Territory of the United States, as far westward as to Detroit;
                            view their different Situations, Strength & Circumstances; and, forming your Judgment of their relative position,
                            and probable Advantage to the United States, you will report the same to me, with your Opinion of such of them as you
                            shall think most expedient for the U. States to retain and occupy—particularly, in passing the Lake Champlain, you will
                            critically observe the Width of the Water at its northern End, and the Nature of the Ground adjoining; with a View to
                            determine, whether there is any Spot, South of the 45th Degree of North Latitude, and near our extreme Boundary, on which
                            it will be convenient (should Congress judge it expedient) to erect fortifications which will command the Entrance from
                            Canada, into that Lake.
                        At Detroit you will find a very considerable Settlement, consisting mostly of French people from Canada—to
                            these you will be pleased to intimate the fullest Sentiments of the good Disposition in Congress and the Inhabitants of
                            the United States for their Wellfare & protection; expressing at the same time to them, our Expectations of
                            finding the like good Disposition in them towards us—the post which we may establish there, and any future Settlements
                            which may be formed in their Neighbourhood, by the Subjects of the United States—As the advanced Season, or other
                            unforeseen Accidents, may prevent the American Troops from getting to that place, before it may be convenient for the
                            British to withdraw their Garrison from the posts; you will in this Event, do well to engage some one or more of the
                            respectable & well affected Inhabitants of the District, to procure a Company of Militia, (should there be any) or
                            others, at the Expence of the United States, to take Charge of the Works & Buildings belonging to the Fortress;
                            assuring them such reasonable pay therefor, as shall be deemed adequate to the Services, or which you may condition with
                            them for.
                        You will also make particular Enquiry, whether the farmers or merchants at Detroit are able & willing
                            to supply an American Garrison at that post with provisions and other necessaries; and upon what Terms.
                        You will please to keep me informed as fully as you can, and as often as opportunity will permit, of the
                            progress you make in the Execution of the Business committed to your Conduct.
                        Confiding perfectly in your general knowledge, good Sense, Judgment & Discretion, in the fullfillment
                            of this Commission, I forbear any further detail of Instructions—But wish you success in Your Negociation, and pleasure of
                            Security in the prosecution of your Tour. Given at Head Quarters—Newburgh this 12th Day of July 1783.
                        
                            Go: Washington
                        
                    